 


109 HR 2969 IH: Preservation of Civil Rights Protections Act of 2005
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2969 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Kucinich (for himself, Mr. George Miller of California, Mr. Conyers, Mr. Frank of Massachusetts, Mr. Markey, and Mr. Andrews) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 9 of the United States Code to exclude all employment contracts from the arbitration provisions of chapter 1 of such title; and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preservation of Civil Rights Protections Act of 2005. 
2.Amendment to Federal arbitration ActSection 1 of title 9, United States Code, is amended by striking of seamen and all that follows through commerce. 
3.Unenforceability of arbitration clauses in employment contracts 
(a)Protection of employee rightsNotwithstanding any other provision of law, any clause of any agreement between an employer and an employee that requires arbitration of a claim arising under the Constitution or laws of the United States shall not be enforceable. 
(b)Exceptions 
(1)Waiver or consent after claim arisesSubsection (a) shall not apply with respect to any claim if, after such claim arises, the parties involved voluntarily consent to submit such claim to arbitration. 
(2)Collective bargaining agreementsSubsection (a) shall not preclude an employee or union from enforcing any of the rights or terms of a valid collective bargaining agreement. 
4.Application of amendmentsThis Act and the amendment made by section 2 shall apply with respect to all employment contracts in force before, on, or after the date of the enactment of this Act. 
 
